MacLean, J.
A horse facing up-town, and a wagon, a top closed on the sides, but open before 'and behind, were along the easterly curb of Broadway. Before getting into his vehicle, the owner and driver saw a car coming up, half a block away. It was going very fast, said a youth, who was with him, in answer to a *755direct question of the court. It was going at the frill speed of the cable, the motorman testified. With this to confront him, the man entered his wagon, and, without further looking, turned about to go down-town. When the wagon was turned right around, and the horse and the first wheel were off the track he saw the car, which struck a hinder wheel, overturning the wagon, injuring it and its contents, and a finger of the driver. Eor these, this action was brought and the plaintiff recovered judgment to which he was not entitled. Instead of showing absence of contributory negligence on his part, he and his witnesses proved his gross carelessness in driving without being watchful as to the danger he was then almost sure to meet. Of himself, he said he could not look. If by that he meant that his wagon was so covered he could not see about him, that helps him nothing. If a man does not take heed to his way when he should, it is of little moment whether it be because he does not take the trouble to look, or because he beforehand has so surrounded himself that he cannot look.
The judgment should be reversed, with costs.
Freedman, P. J., concurs; Leventritt, J., taking no part.
Judgment reversed and a new trial ordered, with costs to appellant to abide event.